PER CURIAM.
All except one of the points made by the appellant in this case may be dismissed without discussion. He claims however, that the charge of the trial judge failed to instruct the jury as to the nature of the offense charged. He, therefore, calls for a new trial within the rule laid d.own by the recent decisions of this Court. United States v. Levy, 3 Cir., 1946, 153 F. (2d) 995; United States v. Noble, 3 Cir., 1946, 155 F.(2d) 315; United States v. Max, 3 Cir., 1946, 156 F.(2d) 13. We think that in this case the Judge’s charge is not subject to attack on the basis of the decisions cited and that it was fully adequate to inform the jury of the nature of the offenses, for the commission of which the defendant was being tried.
The judgment is, therefore, affirmed.